United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.T., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Vicksburg, MS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1723
Issued: March 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 3, 2017 appellant filed a timely appeal from a July 17, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish ratable hearing loss,
warranting a schedule award.
FACTUAL HISTORY
On November 29, 2016 appellant, then a 59-year-old line foreman, filed an occupational
disease claim (Form CA-2) for bilateral sensorineural hearing loss which he attributed to daily
1

5 U.S.C. § 8101 et seq.

exposure to loud noises in the workplace. He first became aware of his condition on July 14, 2014
and realized that it was caused or aggravated by factors of his federal employment on
December 14, 2015. Appellant indicated that he was an engineering equipment operator where
the noise was constant most of the time. He further indicated that he wore ear protection to
minimize the effect of the machine noise.
In a development letter dated December 12, 2016, OWCP requested that appellant submit
additional factual information pertaining to his job exposure which he believed contributed to his
hearing condition. Further, in a December 12, 2016 letter, it requested additional information from
the employing establishment, including copies of all medical examinations pertaining to hearing
or ear problems, including preemployment examination and all audiograms.
OWCP received a copy of a December 14, 2015 audiogram, appellant’s audiogram record
from August 21, 2013 to September 4, 2015, and a copy of appellant’s job history from 1979
to 2016.
On March 13, 2017 OWCP referred the case record, including a statement of accepted facts
(SOAF) and lists of questions, to Dr. Bryan M. Clay, a Board-certified otolaryngologist, for a
second opinion evaluation. In an April 4, 2017 report, Dr. Clay examined appellant and
administered an audiogram. He diagnosed bilateral mid-high and high-frequency sensorineural
hearing loss. Dr. Clay indicated that appellant’s sensorineural hearing loss was due in part to his
chronic exposure to loud noises in his federal civilian employment. He further found that based
on the results of the April 4, 2017 audiogram the impairment calculations under the American
Medical Association, Guides to the Evaluation of Permanent Impairment2 (A.M.A., Guides)
revealed a monaural loss of zero in each ear, as well as a binaural loss of zero. Dr. Clay also
indicated that there was tinnitus present.
By decision dated April 14, 2017, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss, with a July 14, 2014 date of injury.
On April 14, 2017 OWCP also referred the case record, including Dr. Clay’s April 4, 2017
report and audiogram, to a medical adviser to determine whether appellant had a ratable hearing
loss under the A.M.A., Guides.
In a May 1, 2017 report, Dr. Charles Pettit, a Board-certified otolaryngologist and OWCP
medical adviser, reviewed appellant’s medical records, the SOAF, and Dr. Clay’s April 4, 2017
report and audiogram. He stated that, although hazardous conditions were frequent, noise
exposure did not appear in the medical record as a major concern. Dr. Pettit noted that appellant
had denied tinnitus during his April 4, 2017 medical examination, the physical examination of the
ears was normal, and the audiogram showed mild sensorineural hearing loss with excellent speech
discrimination scores bilaterally, and normal speech discrimination scores. He opined that
appellant’s impairment rating was zero and hearing aids were not required. Dr. Pettit further
indicated that he agreed with Dr. Clay’s findings regarding the degree of hearing loss and
impairment. A copy of Dr. Pettit’s impairment calculations was provided. The August 4, 2017
audiogram found right ear frequency levels of 500, 1,000, 2,000, and 3,000 cycles per second
2

A.M.A., Guides (6th ed. 2009).

2

revealed decibels losses of 5, 10, 35, and 35, respectively. These decibels were totaled at 85 and
were divided by 4 to obtain an average hearing loss at those cycles of 21.25 decibels. The average
of 21.25 decibels was then reduced by 25 decibels (the first 25 decibels were discounted as
discussed above) to equal zero percent hearing loss for the right ear. Testing for the left ear at the
frequency levels of 500, 1,000, 2,000, and 3,000 cycles per second revealed decibels losses of 5,
5, 25, and 35 respectively. These decibels were totaled at 70 and were divided by 4 to obtain the
average hearing loss at those cycles of 17.5 decibels. The average of 17.5 decibels was then
reduced by 25 decibels (the first 25 decibels were discounted as discussed above) to 0 which was
multiplied by the established factor of 1.5 to compute zero percent hearing loss for the left ear.
Thus, OWCP’s medical adviser concluded that appellant does not have a permanent impairment.
On June 19, 2017 appellant filed a claim for a schedule award (Form CA-7).
By decision dated July 17, 2017, OWCP denied appellant’s schedule award claim as the
medical evidence of record did not demonstrate permanent, measureable hearing impairment.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA, however,
does not specify the manner by which the percentage loss of a member, function or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. The implementing
regulations have adopted the A.M.A., Guides as the appropriate standard for evaluating schedule
losses.4 Effective May 1, 2009, schedule awards are determined in accordance with the sixth
edition of the A.M.A., Guides (2009).5
The method of evaluating permanent impairment due to hearing loss is set forth under
Chapter 11, section 11.2, Hearing and Tinnitus, A.M.A., Guides at 248-51 (6th ed. 2009). Using
the frequencies of 500, 1,000, 2,000 and 3,000 hertz, the losses at each frequency are added up and
averaged.6 Then, the “fence” of 25 decibels is deducted because, as the A.M.A., Guides points
out, losses below 25 decibels result in no impairment in the ability to hear everyday speech under
everyday conditions.7 The remaining amount is multiplied by a factor of 1.5 to arrive at the
percentage of monaural hearing loss.8 The binaural loss is determined by calculating the loss in
3

For complete loss of hearing of one ear, an employee shall receive 52 weeks’ compensation. 5 U.S.C.
§ 8107(c)(13). For complete loss of hearing of both ears, an employee shall receive 200 weeks’ compensation. Id.
4

20 C.F.R. § 10.404.

5
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
6

A.M.A., Guides 250 (6th ed. 2009).

7

Id. at 250-51.

8

Id.

3

each ear using the formula for monaural loss; the lesser loss is multiplied by five, and then added
to the greater loss and the total is divided by six to arrive at the amount of the binaural hearing
loss.9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.10 OWCP may follow the advice of its medical
adviser or consultant as to whether he or she has properly utilized the A.M.A., Guides.11
ANALYSIS
OWCP accepted that appellant sustained bilateral sensorineural hearing loss due to noise
exposure from his federal employment. The issue is whether he has established ratable permanent
impairment in accordance with the A.M.A., Guides, thereby warranting a schedule award. The
Board finds that the evidence of record does not establish that appellant has ratable permanent
impairment due to his accepted bilateral hearing loss. The April 4, 2017 audiogram results did not
demonstrate ratable values in accordance with the sixth edition of the A.M.A., Guides.
OWCP properly referred appellant to Dr. Clay for an examination relative to his hearing
loss. Dr. Clay’s April 4, 2017 examination found that appellant’s bilateral sensorineural hearing
loss was due in part to his workplace noise exposure. On May 1, 2017 an OWCP medical adviser
reviewed Dr. Clay’s report and found that the hearing loss was not ratable for schedule award
purposes. He applied the standardized procedures to the April 4, 2017 audiogram performed for
Dr. Clay to determine if appellant’s hearing loss was ratable for schedule award purposes.
Testing for the right ear at the frequency levels of 500, 1,000, 2,000, and 3,000 cycles per
second revealed decibels losses of 5, 10, 35, and 35, respectively. These decibels were totaled at
85 and were divided by 4 to obtain an average hearing loss at those cycles of 21.25 decibels. The
average of 21.25 decibels was then reduced by 25 decibels (the first 25 decibels were discounted
as discussed above) to equal zero percent hearing loss for the right ear.
Testing for the left ear at the frequency levels of 500, 1,000, 2,000, and 3,000 cycles per
second revealed decibels losses of 5, 5, 25, and 35 respectively. These decibels were totaled at 70
and were divided by 4 to obtain the average hearing loss at those cycles of 17.5 decibels. The
average of 17.5 decibels was then reduced by 25 decibels (the first 25 decibels were discounted as
discussed above) to 0 which was multiplied by the established factor of 1.5 to compute zero percent
hearing loss for the left ear. Thus, OWCP’s medical adviser concluded that appellant does not
have a permanent impairment.

9

Id.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (March 2017).
11

See Ronald J. Pavlik, 33 ECAB 1596 (1982).

4

The Board finds that OWCP’s medical adviser applied the proper standards to the
August 4, 2017 audiogram, finding zero percent bilateral sensorineural hearing loss.12 Appellant
has not submitted a medical report establishing a percentage of hearing loss which would refute
the opinion of the medical adviser. Although he has an employment-related hearing loss, it is not
significant enough to be ratable for schedule award purposes.13 Appellant has, therefore, failed to
meet his burden of proof to establish permanent, ratable hearing loss warranting a schedule
award.14
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established ratable hearing loss, warranting a
schedule award.

12

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

13

See E.D., Docket No. 11-174 (issued July 26, 2011).

14

See S.B., Docket No. 17-1527 (issued January 9, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the July 17, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 20, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

